NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WENDY NINETH QUINONEZ-CORADO,                   No.    20-73478

                Petitioner,                     Agency No. A200-628-591

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals
                          Submitted January 10, 2022**
                               Pasadena, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and BLOCK,*** District
Judge.

      Wendy Nineth Quinonez-Corado, a native and citizen of Guatemala,

illegally entered the United States in November 2010, and was promptly ordered



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
removed. She reentered again in December 2016 but encountered Border Patrol

agents. The Department of Homeland Security reinstated the prior removal order.

When Quinonez-Corado expressed fear of persecution or torture if returned to

Guatemala, she was given a reasonable fear interview before an Asylum Officer

(“AO”). Quinonez-Corado stated that she fears a member of a gang who, since

2008, had harassed her, forced her to carry out crimes for the gang, and wanted her

to be his wife and join the gang. The AO found Quinonez-Corado credible but

determined that she had not shown a reasonable fear of persecution or torture if

returned to Guatemala. Quinonez-Corado appealed to an Immigration Judge (“IJ”)

who heard Quinonez-Corado’s testimony and determined that she had not shown a

nexus between the harm she feared and a protected ground or a reasonable

possibility that the private harm she feared would be inflicted with the consent or

acquiescence of the public authorities. Quinonez-Corado filed a timely petition for

review in the Ninth Circuit Court of Appeals. We have jurisdiction to review the

IJ’s decision, 8 U.S.C. § 1252(a)(1); Andrade-Garcia v. Lynch, 828 F.3d 829, 833

(9th Cir. 2016), and we deny the petition.

      Reasonable fear proceedings are streamlined proceedings, “intended to

provide a fair determination of whether an alien has a reasonable fear of

persecution or torture, which fear would require the alien to be referred to an IJ to

review eligibility for withholding of removal or relief under the Convention


                                          2
Against Torture (‘CAT’).” Bartolome v. Sessions, 904 F.3d 803, 808 (9th Cir.

2018). “Thus, an IJ’s failure specifically to address all of the evidence and claims

before him or her . . . does not violate the alien’s due process rights.” Id. We

review the IJ’s determination that a non-citizen has not established a reasonable

fear of persecution or torture for substantial evidence and must uphold the IJ’s

decision “unless, based on the evidence, ‘any reasonable adjudicator would be

compelled to conclude to the contrary.’” Id. at 811 (quoting Ai Jun Zhi v. Holder,

751 F.3d 1088, 1091 (9th Cir. 2014)).

      Quinonez-Corado asserts that she suffered past persecution on account of

her membership in a social group of single women in Guatemala who are

defenseless against criminal gangs. However, the IJ found that she had failed to

show a nexus between her proffered group and the harm she suffered. Quinonez-

Corado has not shown that this determination is unreasonable. She only testified

that one gangster was interested in her, but stated he never told her why he was

interested in her. She did not offer any evidence of the treatment of other members

of the proposed class by the individual gangster, any gang, or the Guatemalan

government.

      In addition to showing past persecution and a nexus between the past

persecution and a protected ground, a noncitizen must show that the “persecution

was committed by the government, or by forces that the government was unable or


                                          3
unwilling to control.” Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1062 (9th

Cir. 2017 (quoting Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010)).

The IJ’s determination that Quinonez-Corado failed to show that the government is

unable or unwilling to protect her is supported by substantial evidence. Quinonez-

Corado does not allege that the gangster ever physically harmed her. Moreover,

this is not an instance where the police failed to act. See Davila v. Barr, 968 F.3d

1136, 1143 (9th Cir. 2020). When Quinonez-Corado went to the police in 2008,

they took her report and opened a case, even though she asserts that they did not

investigate her complaint. In 2013, in another city, when Quinonez-Corado

complained to the police, they took her report and said they would investigate. In

addition, Quinonez-Corado reported that the police on occasion detained the

gangster who harassed her and that he had been detained for nearly a year in 2012

or 2013. Thus, even though Quinonez-Corado never alleged physical harm, the

authorities were responsive to her complaints, and were not afraid of the gangster.

Also, Quinonez-Corado did not contend that she could not safely relocate to

another part of Guatemala.

      Because Quinonez-Corado has not made a compelling showing of either a

nexus between her past persecution and her membership in a cognizable social

group, or that the authorities are unable or unwilling to protect her should she

return to Guatemala, her petition is DENIED.


                                          4